DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 10/05/2020 has been entered. The claims 1-18 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection in the current Office Action based on the newly cited Davidson reference. 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
Applicant's arguments filed 10/05/2020 with respect to the previously cited Capon reference have been fully considered but they are not persuasive.
In Remarks, applicant pointed to Capon’s one embodiment at Paragraph 0155 while alleging the embodiment does not teach the claimed overlay display. However, Capon teaches in other embodiments that GUI 620 having user interface elements allows the overlay display elements to be selectively displayed on the baseline webpage elements. Additionally, the browser extension of Davidson also allows the overlay display elements to be selectively displayed on the baseline webpage elements. 
For example, Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered (two selections). A user may choose to filter the user generated content by category, such as public, private, group and follow (four category selections). 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Capon US-PGPUB No. 2019/0034441 (hereinafter Capon) in view of Davidson et al. US-PGPUB No. 2018/0091546 (hereinafter Davidson). 

Re Claim 1: 
Capon teaches a computing system, comprising: 
at least one processor (processor of Paragraph 0040); and 
computer-readable memory of Paragraph 0040): 
generate a user interface that includes a baseline visualization display having a first set of visual elements, and a lens overlay display element that represents a lens overlay display (
Capon teaches at Paragraph 0141 that visual anchor points 630a-630d are shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element. 
Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform); 
obtain relative position information that indicates, for each particular visual element of a second set of visual elements corresponding to the lens overlay display, a display position for the particular visual element relative to a position of the first, set of visual elements in the baseline visualization display (Capon teaches at Paragraph 0141 that visual anchor points 630a-630d are shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element); 
receive data corresponding to the lens overlay display based; and in response to actuation of the lens overlay display element, modify the user interface to selectively include the lens overlay display concurrently with the baseline visualization display as a separate visualization layer (Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform); 
wherein the lens overlay display includes an overlay modification user input mechanism (Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform), and the second set of visual elements are provided on the generated lens overlay display based on the relative position information and include the received data (Capon teaches at Paragraph 0141 that visual anchor points 630a-630d are shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element). 
Capon implicitly teaches the claim limitation: 
based on an indication of actuation of the overlay modification user input mechanism, modify the second set of visual elements in the lens overlay display independent of the baseline visualization and, wherein the first set of visual elements in the baseline visualization display remain unchanged by changes to the lens overlay display (
Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Capon teaches at Paragraph 0078 rendering on a presentation layer persisting in proximity to or over top of the one or more webpages. The visual component records include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage that the visual component is rendered when the corresponding webpage is rendered. 
Capon teaches at Paragraph 0141 that there are numbered circles, which are visual anchor points 630a-630d, shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element and at Paragraph 0040 that each visual component of the set of visual components include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage…and at Paragraph 0048 generating hybrid webpages whereby host webpages are overlaid with a visualization layer that includes visual components that are dynamically maintained such that their display positioning remains proximate the associated host content. 
Capon teaches at Paragraph 0048 that the tool is a specialized physical hardware unit…..that provides command and control signals for modifying display rendering characteristics in generating hybrid webpages whereby host webpages are overlaid with a visualization layer that includes visual components that are dynamically maintained such that their display positioning remains proximate the associated host content and the underlying linkages are maintained such that the visual components undertake computation steps to attempt to follow the host content as the webpage changes over time and at Paragraph 0143-0144 that the level of transparency may be used as a visual indicator in relation to various aspects of the content element. For example, a higher level of transparency or a color may be changed in relation to the overlay to indicate a classification associated to the overlay element by the user…..the users are able to add, remove, modify information stored on the information payload. 
Capon teaches at Paragraph 0017 that hybrid rendered page that includes the visualizations that merges content associated with layer or skin that includes visualizations, user content, and/or other visual interface elements that are thematically relevant and positioned overtop the original content such that increased technical functionality is available to the user, without disrupting the look and feel of the host website and at Paragraph 0088 the virtual anchor point engine 118 may be configured to modify the virtual anchor points to other visual components of the website or webpage or attach it generally to the website without a specific visual component being modified. Capon teaches at Paragraph 0123 that the platform 100 may be a browser plugin that is downloaded and installed over a browser and is configured to parse together all necessary elements as a third party and work to find stable tag locations for content elements and to place visual anchor points on the content elements without interrupting, changing or partnering with the websites…..and at Paragraph 0141 that the visual anchor points may be displayed by presentment engine 122 without affecting operations of the underlying website. 
Capon teaches at Paragraph 0202 that the user-initiated content may be configured to be presented as an overlay on top of the webpage when displayed and at Paragraph 0196….intercepting web content and conducting processing on the web content to update or otherwise maintain data structures housing data records representative of visual content element….The visual content elements are dynamically generated and rendered such that the visual content elements are visually proximate content and maintain connections that adaptively reflect changes to dynamic features of webpages. 
Capon teaches at Paragraph 0144 that the engine 122 may be configured to automatically indicate modifications by way of including color or transparency information in an encapsulated package…cause the rendering of the overlay). 
Davidson explicitly teaches the claim limitation: based on an indication of actuation of the overlay modification user input mechanism, modify the second set of visual elements in the lens overlay display independent of the baseline visualization and, wherein the first set of visual elements in the baseline visualization display remain unchanged by changes to the- lens overlay display (Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Capon’s GUI of the browser extension by Davidson’s GUI of the browser extension to have provided each one of the user interface elements for selection to have allowed selectively displaying the overlay tags/indicators/anchors on the web page elements. One of the ordinary skill in the art would have been enabled to have selectively displayed the web page’s interactive items on the baseline webpage elements via user interactive actions defined in the GUI of the browser extension. 

Additionally, Davidson teaches a computing system, comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to: 
generate a user interface that includes a baseline visualization display having a first set of visual elements, and a lens overlay display element that represents a lens overlay display (Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged); 
obtain relative position information that indicates, for each particular visual element of a second set of visual elements corresponding to the lens overlay display, a display position for the particular visual element relative to a position of the first, set of visual elements in the baseline visualization display (Davidson teaches at Paragraph 0081 that the browser extension can insert an indicator into the webpage 802 for each of the links 810 to indicate whether the URL corresponding to the link has been previously tagged and if so, with what category or content tag. The browser extension can insert an indicator 812 in the webpage 802 in proximity to the link for a result 814 to indicate that the URL associated with the link corresponds to benign content. 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged); 
receive data corresponding to the lens overlay display; and 
in response to actuation of the lens overlay display element, modify the user interface to selectively include the lens overlay display concurrently with the baseline visualization display as a separate visualization layer (Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged); 
wherein the lens overlay display includes an overlay modification user input mechanism (Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged), and the second set of visual elements are provided on the generated lens overlay display based on the relative position information and include the received data (Davidson teaches at Paragraph 0081 that the browser extension can insert an indicator into the webpage 802 for each of the links 810 to indicate whether the URL corresponding to the link has been previously tagged and if so, with what category or content tag. The browser extension can insert an indicator 812 in the webpage 802 in proximity to the link for a result 814 to indicate that the URL associated with the link corresponds to benign content); and 
based on an indication of actuation of the overlay modification user input mechanism, modify the second set of visual elements in the lens overlay display independent of the baseline visualization and, wherein the first set of visual elements in the baseline visualization display remain unchanged by changes to the- lens overlay display (Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have an overlay actuator/identifier via a browser extension for the overlay display to be displayed on the baseline visualization layer of a web page. One of the ordinary skill in the art would have been enabled to interact with the web page’s interactive items via user interactive actions as defined on the respective media items. 

Re Claim 10: 
The claim 10 is subject to the same rationale of rejection as the claim 1. The claim further recites the claim limitation of a plurality of lens overlay display elements, each lens overlay display element representing a different corresponding lens overlay display. 
However, Capon teaches the claim limitation of a plurality of lens overlay display elements, each lens overlay display element representing a different corresponding lens overlay display. Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Davidson teaches the claim limitation of a plurality of lens overlay display elements, each lens overlay display element representing a different corresponding lens overlay display. 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Capon’s GUI of the browser extension by Davidson’s GUI of the browser extension to have provided each one of the user interface elements for selection to have allowed selectively displaying the overlay tags/indicators/anchors on the web page elements. One of the ordinary skill in the art would have been enabled to have selectively displayed the web page’s interactive items on the baseline webpage elements via user interactive actions defined in the GUI of the browser extension. 

Re Claim 16: 


Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that that the baseline visualization display comprises a first visualization layer in a web application and, the lens overlay display comprises a second visualization layer in the web application, and the instructions cause the computing system to: identify an API call to be made to an API exposed by a data provider, based on the lens overlay display; and receive the data corresponding to the lens overlay display based on the API call. 
However, Davison further teaches the claim limitation that the baseline visualization display comprises a first visualization layer in a web application and, the lens overlay display comprises a second visualization layer in the web application, and the instructions cause the computing system to: identify an API call to be made to an API exposed by a data provider, based on the lens overlay display; and receive the data corresponding to the lens overlay display based on the API call (Davison teaches at Paragraph 0039 that the APIs 142 can transmit a message that includes the results of the database queries for each URL identified in the embedded links. The background processes 126 process the results for each URL and can modify the presentation of the webpage or the browser tab associated with the webpage to insert indicators that indicates a current tag value for one of the tags in the records corresponding to the URLs).

Re Claim 3: 

However, Capon teaches the claim limitation that the lens overlay display element is provided on the baseline visualization display. Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Davidson teaches the claim limitation that the lens overlay display element is provided on the baseline visualization display. 
selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions cause the computing system to: identify the user and based on a determination that the user is not authorized to access the data corresponding to the lens overlay display, inhibit display of the data corresponding to the lens overlay display. 
Davidson teaches at Paragraph 0050 that the browser extension 120 requests user credentials from a user of the web browser 110. Upon receipt of the user credentials, the background processes 126 of the browser extension can be executed by the user computing device 210 and/or the one or more servers 231 to attempt to establish a connection with the remote computing system 223 by transmitting a message to the remote computing system 223 including the user credentials). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the relative position information comprises mapping information that maps each visual element, in the second set of visual elements, to a corresponding visual element in the first set of visual elements. 
However, Capon further teaches the claim limitation that the relative position information comprises mapping information that maps each visual element, in the second set of visual elements, to a corresponding visual element in the first set of visual elements (Capon teaches at Paragraph 0078 rendering on a presentation layer persisting in proximity to or over top of the one or more webpages. The visual component records include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage that the visual component is rendered when the corresponding webpage is rendered. 
Capon teaches at Paragraph 0141 that there are numbered circles, which are visual anchor points 630a-630d, shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element and at Paragraph 0040 that each visual component of the set of visual components include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage…and at Paragraph 0048 generating hybrid webpages whereby host webpages are overlaid with a visualization layer that includes visual components that are dynamically maintained such that their display positioning remains proximate the associated host content). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the instructions cause the computing system to access a configuration store to identify the relative position information, each visual element of the first set of visual elements in the baseline visualization display has a shape, and the mapping information maps each visual clement of the second, set of visual elements: in the lens overlay display to a shape of the first set of visual elements in the baseline visualization display.
However, Capon further teaches the claim limitation that the instructions cause the computing system to access a configuration store to identify the relative position information, each visual element of the first set of visual elements in the baseline visualization display has a shape, and the mapping information maps each visual clement of the second, set of visual elements: in the lens overlay display to a shape of the first set of visual elements in the Capon teaches at Paragraph 0078 rendering on a presentation layer persisting in proximity to or over top of the one or more webpages. The visual component records include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage that the visual component is rendered when the corresponding webpage is rendered. 
Capon teaches at Paragraph 0141 that there are numbered circles, which are visual anchor points 630a-630d, shown over various images on the webpage and at Paragraph 0151 that a browser 610 has content element 650 which is associated with a visual anchor point 630 and at Paragraph 0176 that visual anchor points 630a-630d are each presented as a round circle layered on top of its associated content element at the top right corner of the content element and at Paragraph 0040 that each visual component of the set of visual components include a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage…and at Paragraph 0048 generating hybrid webpages whereby host webpages are overlaid with a visualization layer that includes visual components that are dynamically maintained such that their display positioning remains proximate the associated host content). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation wherein the user interface includes a plurality of lens overlay display elements, each lens overlay display element representing a different corresponding lens overlay display and being, actuatable to selectively display the corresponding lens overlay display on the user interface concurrently with the baseline visualization display as a separate visualization layer. 
choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Davidson teaches the claim limitation wherein the user interface includes a plurality of lens overlay display elements, each lens overlay display element representing a different corresponding lens overlay display and being, actuatable to selectively display the corresponding 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein the instructions cause the computing system to: identify a data manipulation operation corresponding to the lens overlay display; and execute the identified 
However, Capon teaches the claim limitation wherein the instructions cause the computing system to: identify a data manipulation operation corresponding to the lens overlay display; and execute the identified data manipulation operation based on the obtained data corresponding to the lens overlay display, to obtain an execution result; and generate the lens overlay display based on the execution result. Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 

Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Capon’s GUI of the browser extension by Davidson’s 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that modifying the second set of visual elements in the lens overlay display comprises defining; a position of one or more of the visual, elements in the lens overlay display and modifying the relative position Information based on the defined position.
However, Capon teaches the claim limitation of modifying the second set of visual elements in the lens overlay display comprises defining; a position of one or more of the visual, elements in the lens overlay display and modifying the relative position Information based on the defined position. Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Davidson teaches the claim limitation of modifying the second set of visual elements in the lens overlay display comprises defining; a position of one or more of the visual, elements in the lens overlay display and modifying the relative position Information based on the defined position. 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Capon’s GUI of the browser extension by Davidson’s GUI of the browser extension to have provided each one of the user interface elements for selection to have allowed selectively displaying the overlay tags/indicators/anchors on the web page elements. One of the ordinary skill in the art would have been enabled to have selectively displayed the web page’s interactive items on the baseline webpage elements via user interactive actions defined in the GUI of the browser extension. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the instructions cause the computing system to detect user actuation of a configuration actuator on the baseline visualization display and to generate a configuration signal indicative of the user actuation, to trigger at least one of a data provider configuration system to configure a data provider and a lens configuration system to configure a lens overlay generation and display system. 
Davidson teaches the claim limitation the instructions cause the computing system to detect user actuation of a configuration actuator on the baseline visualization display and to generate a configuration signal indicative of the user actuation, to trigger at least one of a data provider configuration system to configure a data provider and a lens configuration system to configure a lens overlay generation and display system. 

Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
Re Claim 12: 

Davidson teaches the claim limitation that the instructions cause the computing system to detect user interaction with a data provider configuration user interface to obtain rules information that defines a rule executed on data to be obtained to generate the lens overlay display and to store the rules information for access by the data provider. 
Davidson teaches at Paragraph 0039 that the APIs 142 can transmit a message that includes the results of the database queries for each URL identified in the embedded links. The background processes 126 process the results for each URL and can modify the presentation of the webpage or the browser tab associated with the webpage to insert indicators that indicates a current tag value for one of the tags in the records corresponding to the URLs. 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the instructions cause the computing system to detect user interaction with a lens configuration user interface to receive shape data that identifies a shape in 
However, Capon shows at FIG. 9 and Davidson teaches at FIGS. 8-10 the visual tags/anchors/indicators are shown in different shapes and thus teaches the claim limitation that that the instructions cause the computing system to detect user interaction with a lens configuration user interface to receive shape data that identifies a shape in which data is to be displayed in the lens overlay display, the mapping data indicating how the shape maps to a visual element in the baseline visualization display, and to store the shape data. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 10 except additional claim limitation wherein the mapping data maps each visual element of the second set of visual elements in the identified lens overlay display to a. shape of the first set of visual elements in the baseline visualization display. 
However, Capon shows at FIG. 9 and Davidson teaches at FIGS. 8-10 the visual tags/anchors/indicators are shown in different shapes and thus teaches the claim limitation wherein the mapping data maps each visual element of the second set of visual elements in the identified lens overlay display to a. shape of the first set of visual elements in the baseline visualization display. 

Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 13 except additional claim limitation identify a data manipulation operation corresponding, to the particular lens overlay display; execute the identified data manipulation operation based on the obtained 
The claim 15 is in parallel with the claim 8 and is subject to the same rationale of rejection as the claim 8. 

Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that each visual element of the first set of visual dements in the baseline visualization display and the relative position information comprises mapping, information that maps each visual element, in the second set of visual elements, to a shape of the first set of visual elements in the baseline visualization display. 
However, Capon shows at FIG. 9 and Davidson teaches at FIGS. 8-10 the visual tags/anchors/indicators are shown in different shapes and thus teaches the claim limitation that each visual element of the first set of visual dements in the baseline visualization display and the relative position information comprises mapping, information that maps each visual element, in the second set of visual elements, to a shape of the first set of visual elements in the baseline visualization display. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 16 except additional claim limitation wherein the baseline visualization display includes a plurality of lens overlay actuators, each lens overlay actuator representing a different corresponding lens overlay display and being actuatable to select the corresponding lens overlay display, and wherein the actuation of the lens overlay display element on the baseline visualization display comprises a 
However, Capon teaches the claim limitation wherein the baseline visualization display includes a plurality of lens overlay actuators, each lens overlay actuator representing a different corresponding lens overlay display and being actuatable to select the corresponding lens overlay display, and wherein the actuation of the lens overlay display element on the baseline visualization display comprises a user input, associated with a user, that actuates a particular one of the lens overlay display elements. Capon teaches at Paragraph 0177 Platform GUI 620 in the form of a browser extension is displayed as an overlay on top of the webpage…a user may choose to show all comments by users or simply comments that she has entered. A user may choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 

Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in response to selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
Re Claim 19: 

However, Davidson further teaches the claim limitation of identifying the user; determining whether the user is authorized to access the data corresponding to the identified lens overlay display; and if not, inhibiting display of the data corresponding to the identified lens overlay display (Davidson teaches at Paragraph 0050 that the browser extension 120 requests user credentials from a user of the web browser 110. Upon receipt of the user credentials, the background processes 126 of the browser extension can be executed by the user computing device 210 and/or the one or more servers 231 to attempt to establish a connection with the remote computing system 223 by transmitting a message to the remote computing system 223 including the user credentials). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation of detecting a user modification input through a user input mechanism on the lens overlay display that is displayed, concurrently with the baseline visualization display; based on the user modification input, modifying the second visualization layer independent of the first visualization layer.
However, Capon teaches the claim limitation of detecting a user modification input through a user input mechanism on the lens overlay display that is displayed, concurrently with the baseline visualization display; based on the user modification input, modifying the second visualization layer independent of the first visualization layer. Capon teaches at Paragraph 0177 choose to filter the user generated content by category, such as public, private, group and follow. 
Capon teaches at Paragraph 0178 that platform code may be loaded to show a selector function for tagging a visual anchor point and at Paragraph 0183 that platform code 1510 may be in HTML script and injected into browser HTML to present a locator/selector tool, which can be used by a user to tag a content element with a comment. 
Capon teaches at Paragraph 0154 that platform 100 may be configured to associate a visual anchor point 630 with one or more user-generated content…user may perform any of the following actions through platform GUI 620: the creation of a time sensitive recall button; the creation of a group chat housed in the recall button; the creation of an advertisement as a button which unpacks with the ad; the creation of a private note; the superimposition of effects or visual elements such as a video, photo or other text….; creation of multiple recall buttons on top of multiple locations online related to the same comment or comments from the platform. 
Davidson teaches the claim limitation of detecting a user modification input through a user input mechanism on the lens overlay display that is displayed, concurrently with the baseline visualization display; based on the user modification input, modifying the second visualization layer independent of the first visualization layer. 
Davidson at Paragraph 0040-0041 that the one or more user interface 124 can include a data entry field that allows the user to specify a content tag to indicate whether the content of the webpage includes benign content or malignant content. The one or more graphical user interface 124 can allow the user to control an operation of the browser extension 120 and the portal 140 in selection of one or more options presented in the one or more graphical user interface 124. Davidson teaches at Paragraph 0044 that the user can select an option in the one or more graphical user interface 124 to close all browser windows or browser tabs that are rendering webpages tagged with the infringing tag…the user can select an option in the one or more graphical user interface 124 to close all browser tabs except those browser tabs that are rendering webpages tagged with the infringing tag (two options have been disclosed the GUI of browser extension). 
Davidson teaches at FIGS. 8-10 and Paragraph 0084 that a graphical user interface 1000 of the browser extension allows the user to show and/or close one or more of the browser tabs 902 based on the values of the category or content tags specified for the URLs associated with the webpages that can be displayed by the browser tabs 902. The GUI 1000 can include options 1002 to show or hide the browser tabs 902 corresponding to URLs that have been tagged. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have an overlay actuator/identifier for the overlay display to be displayed on the baseline visualization layer of a web page. One of the ordinary skill in the art would have been enabled to interact with the web page’s interactive items via user interactive actions as defined on the respective media items. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2618